DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the Request For Continued Examination submitted on April 27, 2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, Steve Cha, Reg. No. 44,069 on September3, 2021 through subsequent communications following a telephone interview on August 31, 2021.  This listing of claims will replace all prior versions, and listing of claims previously presented.
Listing of Claims:
1. (Currently Amended) A server for managing data, the server comprising:
communication circuitry;

a processor configured to:
receive, from an electronic device, a request for data including an update time point, in response to receiving the request, identify, from among the plurality of update time points, one or more update time points subsequent to the update time point in the request,
identify whether there is data corresponding to the update time point in the request in the cache, 
in response to identifying that there is no data corresponding to the update time point in the cache, receive updated data corresponding to the update time point from a database and transmit the updated data including time information indicating a time point at which data was last updated in the database to the electronic device through the communication circuitry,
in response to identifying that there is the data corresponding to the update time point in the cache, identify, from among the plurality of updated data in the cache, one or more updated data corresponding to the one or more update time points subsequent to the update time point; and
 transmit the one or more updated data to the electronic device through the communication circuitry,
identify whether there is updated data corresponding to time information as measured by timestamps for when data was last updated in the database, and
in response to identifying that there is updated data corresponding to the time information as measured by the timestamps for when data was last updated in the database, store the updated data from the database [[nto the cache.

2. (Cancelled)

3. (Previously Presented) The server of claim 1, wherein the update time point includes a timestamp for data updated last among previously updated data.

4. (Previously presented) The server of claim 1, wherein the processor is configured to identify whether there is updated data in the database according to a preset update period and,
when there is the updated data, store the updated data from the database in the cache.

5. (Currently amended) The server of claim 4, wherein, if there is at least one updated data searched according to the preset update period, when storing the searched at least one updated data in the cache, the processor is configured to store at least one update time point related to the identified one or more updated data.

6. (Previously Presented) The server of claim 1, wherein, when the one or more updated data is transmitted to the electronic device, the processor is configured to control to transmit an update time point of data updated last among the one or more updated data to the electronic device.

7. (Previously Presented) The server of claim 1, wherein, when initially accessing a database, the processor is configured to store all data from the database and an update time point of all data together in the cache.

8. (Previously presented) The server of claim 7, wherein, when receiving the request for


9. (Currently Amended) A method of managing data by a server, the method comprising:
storing a plurality of updated data corresponding to a plurality of update time points in a cache within the server;
receiving a request for data including an update time point from an electronic device;
in response to receiving the request, identifying, from among the plurality of update time points, one or more update time points subsequent to the update time point in the request;
identifying whether there is data corresponding to the update time point in the request in the cache;
in response to identifying that there is no data corresponding to the update time point in the cache, receiving updated data corresponding to the update time point from a database and transmitting the updated data including time information indicating a time point at which data was last updated in the database to the electronic device;
in response to identifying that there is the data corresponding to the update time point in the cache, identifying, from among the plurality of updated data in the cache, one or more updated data corresponding to the one or more update time points subsequent to the update time point; and
 transmitting the one or more updated data to the electronic device;
identifying whether there is updated data corresponding to time information as measured by timestamps for when data was last updated in the database; and
into the cache.

10. (Cancelled)

11. (Previously Presented) The method of claim 9, wherein the update time point includes a timestamp for data updated last among previous updated data.

12. (Previously Presented) The method of claim 9, wherein the transmitting of the one or more updated data to the electronic device comprises transmitting an update time point of data updated last among the one or more updated data to the electronic device.

13. (Previously Presented) The method of claim 9, further comprising identifying whether there is the updated data in a database according to a preset update period; and
if there is at least one updated data searched according to the preset update period, when storing the searched at least one updated data in the cache, storing at least one update time point related to the searched at least one updated data.

14. (Previously Presented) The method of claim 9, further comprising, when initially accessing a database, storing all data from the database and an update time point of all data together in the cache.



16. (Currently Amended) An electronic device comprising:
communication circuitry; and
a processor configured to:
transmit a request for data including an update time point to a server, wherein the update time point represents a time subsequent to when data was last received from the server, and includes a timestamp for data updated last among previously updated data  and
in response to the transmitting of the request, receive, from among a plurality of updated data in a cache of the server, one or more updated data corresponding to one or more update time points subsequent to the update time point in the request from the server,
wherein the plurality of updated data corresponding to a plurality of update time points is stored in cache within in the server,
wherein when there is no data corresponding to the update time point in the cache, the processor is further configured to receive updated data corresponding to the update time point from a database through the server, 
wherein the server identifies the updated data corresponding to time information as measured by timestamps for when data was last updated in the database, and
wherein the updated data includes the time information indicating a time point at which data was last updated in the database.

17 - 18 (Cancelled)

19. (Previously Presented) The electronic device of claim 16, wherein, when receiving the one or more updated data, the processor is configured to control to receive update time point of data updated last among the one or more updated data.

20. (Previously presented) The electronic device of claim 16, wherein, when the second request for data including update time point indicating initial access is transmitted to the server, | the processor is  configured to control to receive all data stored in the cache and an update time point of all data together from the server.


35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement to enable client devices to receive data from a server wherein the claimed invention provides a computerized system which provides an immediate response when the client device makes a request for data by storing data in advance in a cache within the server.  The cache is configured to store a plurality of updated data according to an updated timer.  When the request for data is received, the system searches for updated 
Reasons For Allowance
The following is an examiner’s statement for reason for allowance.  The closest prior art of record Wang et al. (U.S. 2019/0034550 A1l herein referred to as Wang) on view of Wang et al. (U.S. 2016/0006787 A1; herein referred to as Wang2) in further view of Kilaru et al. (U.S. 2018/0018270 A1; herein referred to as Kilaru) does not teach separately or in combination a server, method, and electronic device for managing data between an electronic device and a server, wherein the server contains a cache configured to store a plurality of updated data corresponding to a plurality of update time points such that when a request for data including an update time point is received from the electronic device, the server identifies from among the plurality of update time points, one or more update time points subsequent to the update time point in the request, and further identifies whether there is data corresponding to the update time point from the request in the cache.  Therein, in response to identifying that there is no data corresponding to the update time point in the cache, the servers receives updated data corresponding to the update time point from a database and transmits the updated data to the electronic device, otherwise in response to identifying that there is the data corresponding to the update time point in the cache, the server identifies from among the plurality of updated data in the cache, one or more updated data corresponding to the one or more update time points subsequent to the update time point; and  transmits the one or more updated data to the electronic device.  Finally, the server identifies whether there is updated data corresponding to time information as measured by timestamps for when data was last updated in the database, and in  information as measured by the timestamps for when data was last updated in the database, the server stores the updated data from the database into the cache.
Wang is directed to data caching methods and apparatuses, when after receiving a data request sent by a client, determining a remaining valid cache duration of cache data corresponding to the data request and determining whether the remaining valid cache duration is greater than a preset update threshold value so that if the remaining valid cache duration is less than or equal to the update threshold value, the cache is updated through a database.  Wang teaches some of the elements of the claimed invention: (a cache configured to store a plurality of updated data corresponding to a plurality of update time points (e.g. caching start time) (see ¶ [0025]); receive, from an electronic device, a request for data including an update time point (e.g. time attribute of the cache data) (see ¶ [0025]).  However Wang does not teach all of the elements and limitations of the claimed invention; identify whether there is data corresponding to the update time point in the request in the cache (see ¶ ¶ [0026-0027]), and transmit the updated data to the electronic device through the communication circuitry (see ¶ [0029]). 
Wang2 is directed to methods and devices for webpage access using time points to determine the web page contents to a user based on their last visit.  In combination with Wang, Wang2 teaches some of the elements of the claimed invention: (in response to receiving the request (see Fig. 1, see  ¶ [0020]) , identify, from among the plurality of update time points, one or more update time points subsequent to the update time point in the request (see Fig. 1 see  ¶ [0021]), identify, from among the plurality of updated data, one or more updated data corresponding to the one or more update time points subsequent to the update time point  (e.g. last visit time point)( see  ¶ [0022]) , and transmit the one or more updated data to the electronic device through the communication circuitry (see  ¶ 
Voronkov is directed to cache management that can be stored in a user partitioned region of storage in a server cache and utilized to reduce the amount of time required to present content responsive to content requests. In combination with Wang and Wang2, Kilaru teaches some of the elements of the claimed invention: in response to identifying that there is no data corresponding to the update time point (e.g. timestamp) in the cache, receive updated data corresponding to the update time point from a database (see Fig. 1, Fig. 2, ¶ [0053], ¶ ¶ [0060-0062]).  However the combination of Wang, Wang2, and Voronkov does not teach all of the elements and limitations of the claimed invention.
In particular, the cited prior art, singularly or in combination, does not teach an ordered combination for managing data between an electronic device and a server, by storing data in advance in a cache within the server such that when the electronic device requests data based on an updated time point, the server can identify whether to send the updated data from either the cache or the database by comparing the time point provided in the request with time information that are timestamps for when data was last updated In the database or in the cache, and when in response to identifying that there is updated data corresponding to the time information as measured by the timestamps for when data was last updated in the database, storing the updated data from the database into the cache, and the updated data transmitted to the electronic device includes a time point at which data was last updated in the database.  The claimed invention is distinctive from the cited prior art and other analogous art in the field because the claimed invention relies on a the time information as measured by timestamps for providing the update data to the electronic device so that data can be optimally provided from the cache and is only provided from the database when the time point provided by the electronic device is subsequent to the time point corresponding to the data in the cache, enabling transmit the updated data including time information indicating a time point at which data was last updated in the database to the electronic device through the communication circuitry, in response to identifying that there is updated data corresponding to the time information as measured by the timestamps for when data was last updated in the database, store the updated data from the database into the cache; (for the electronic device environment:   wherein the update time point represents a time subsequent to when data was last received from the server, and includes a timestamp for data updated last among previously updated data, wherein the server identifies the updated data corresponding to time information as measured by timestamps for when data was last updated in the database, and wherein the updated data includes the time information indicating a time point at which data was last updated in the database) as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 3 – 9, 11 – 16, and 19 – 20 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/JAMES N FIORILLO/Examiner, Art Unit 2444